                  IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                       AT ANCHORAGE
 Angela D. Robinson-Sweat                                    )
                                                             )
                                  Plaintiff(s),              )
vs.                                                          )

. Harlan W. Blackburn and Alaska
                                                             ~
                                                             )
                                                                   CASE    NO. 3AN- l9-?2tloq le               Cl
  Rent-i\-Car, Inc.                                          )                  SUMMONS AND
                                  Defendant(s).              )             NOTICE TO BOTH PARTIES
_ _ _ _ _ _ _ _ _ __                       _ _ _)                          OF JUDICIAL ASSIGNMENT
To Defendant: _ _H_a_rl_an_W_._B_l_ac_k_b_u_n_1_ _ _ _ _ _ _ _ __
You are hereby summoned and required to fi !e with the court a written answer to the complaint
which accompanies this summons. Your answer must be filed with the court at 825 W. 4th
Ave., Anchorage, Alaska 99501 within 20 days* after the day you receive this summons. In
addition, a copy of your answer must be sent to the plaintiff's attorney or plaintiff (if
unrepresented) Crowson Law Group                                     . whose address is:
                  637 A Street. Anchorage, AK 9950 I

If you fail to file your answer within the required time, a default judgment may be entered
against you for the rel ief demanded in the complaint.

If you are not represented by an attorney, you must inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number. You may use court form Notice of Change of Address /
 Telephone Number (TF-955), available at the clerk's office or on the court system's website at
www.courtrecords.alaska.gov/webdocs/forms/tf-955 .pdf to inform the court. - OR - If you
have an attorney, the attorney must comply with Alaska R. Civ. P. S(i).

                                  NOTICE OF JUDICIAL ASSIGNMENT
TO: Plaintiff and Defendant
You are hereby given notice that:
D     This case has been assigned to Superior Court Judge _ __ __ _ __ _ _ _ __
      and to a magistrate judge.                             \' \ ,                       L _
~     This case has been assigned to District Court Judge         l
                                                                    1
                                                                    '--V \V\J S~ \. 'yt
                                                                    CLERK OF COURT
                                                  /-?}'0;...
                                                    ·.7,_ '<

           ()l • V)r • \r/\
           L./          ._., I      (11'
                                                      \s     ;>,
                                                        )§ .i'      By:
- - -- -D--'--a-t-=e'---- --+,-      9-\            .·0' '71              - - --   - ------,,,,...-c----


I certify that on 9 '.J·J
                        _j a c o p ~ ~ s was                  Cl - mailed           ~iven to
D plaintiff \01 plaintiff's counsel alor\ifwltn a copy of the
D Domestic ReYat:ions Procedural Order D Civil Pre-Trial Order
to serve on the~ndant with the summons.
Deputy Clerk - ~  (_ _ _
* The State or a state officer or agency named as a defendant has 40 days to file its answer. If
you have been served with this summons outside the United States, you also have 40 days to
fi le your answer.

CIV-100 ANCH (10/17)(cs)                                                           Civil Rules 4, 5, 12, 42(c), 55
SUMMONS




       Case 3:19-cv-00275-JWS Document 1-1 Filed 10/18/19 Page 1 of 6
                                                      IN THE DISTRICT CO URT FOR TH E STATE OF ALASKA

                                                          THIRD JUDI CIAL DISTRICT AT ANCHORAG E

                                         ANG ELA D. ROBINSON-SWEAT                      )
                                                                                        )
                                                             Plaintiff.                 )
                                                                                        )
                                           vs.                                          )
                                                                                        )
                                        HARLAN W. BLACKBURN and                         )
                                        ALASKA RENT-A-CAR, INC.                         )
                                                                                        )
                                                                                        )
                                                             Defendants.                )
                                                                                        )   Case No. JAN-19- -   - -CI


                                                                                   COMPLAINT


                                                 COMES NOW Plaintirt: ANG ELA D. ROBINSON-SW EAT by and

                                       through her counsel , CROWSON LAW GROUP, and files suit against

                                       Defendants. HARLAN W. BLACKBURN and ALASKA RENT-A-CAR, INC.

                                       and alleges the foll owing:

                                                 I.       Pl ai ntiff ANG ELA D. ROBINSON-SW EAT. for al l times

                                       menti oned herein, was and is a resident of the Municipality of Anchorage

        CROWSON                        Borough. State of Alaska.
     L AW GR OU P
         63 7 A S1REl , I                        2.       Platntiff i.s informed and believes and therefore alleges that
    A -..ic 1tnR1\ GE . /\1   SKA
              99501

        907-677-9393
                                       Defendant I-:IARLAN W. BLACKBURN, for all times mentioned herein. was

1981 E. PAI \1 ER-W1111.1, , HWY.
           S UITE   ~220
                                       and is a resident of County of King. City of Renton. State of Washington.
      WA SILLA. ALA SK,\
              99654
                                       Rob i11.\·011 -S'weal v. Blackhurn. el al
                                       Case o. 3AN- I9-                 Cl
                                       Complaint
                                       Page l of 5




                                    Case 3:19-cv-00275-JWS Document 1-1 Filed 10/18/19 Page 2 of 6
                                                3.        Defendant ALASKA RENT-A-CAR, [NC. is, and at all times

                                         relevant was. a corporation organized and existing under the laws of the State of

                                         Alas ka. with its principal place of business in Anchorage. Alaska.

                                                4.        Service on Defendant ALASKA RENT-A-CAR, INC. will be

                                         made through its Registered Agent Andrew Halcro. 4900 S. Aircraft Drive.

                                         Anchorage. AK 99502.

                                                5.        At all times herein mentioned, Plaintiff ANGELA D. ROBINSON-

                                         SWEAT was the driver of a certain Alaska Yellow Cab. 2013 Dodge, Alaska

                                         license plate number KCN I 02.

                                                6.        At all times herein mentioned. Defendant ALASKA RENT-A-

                                         CAR. lNC. was the owner of a certain 20 l 6 Chevro let rmpala. Alaska license

                                         plate number JOE 922.

                                                7.        At all times herein mentioned. Defendant, HARLAN W.

                                         BLACKBURN was the driver of a certain 2016 Chevrolet Impala, owned by

                                         Alaska Rent-A-Car, Alaska license plate number JOE 922.

                                                8.        The accident described below occurred in the Municipality of

                                         Anchorage Borough and, as a result, venue properly lies with this Court.
       CRO WSON
     L AW GRO UP                                9.        Jurisdiction properly lies with this Honorable Co urt.
        637 i\ Srn1E1
                  i\i AS K,\
    A NC IIOR A<JI'.
             99501                               l 0.     Thal on or about December 6, 20 18. at approximately 5:07 p.m.,
        907-677-9393
                                         Plaintiff ANGELA D. ROBINSON-SWEAT was stopped at a so lid red traffic
1981 E. P., t.\l LR-W,, 111 ,1 HwY.
          S L' l'I E #220
      WASIL LA . Al , I SK,\
             99654
                                         Robinson-Sweat   1·.   Blackh urn, et al
                                         Ca ·e No. JAN- I9-               CI
                                         Co mplaint
                                         Page 2 of 5




                                      Case 3:19-cv-00275-JWS Document 1-1 Filed 10/18/19 Page 3 of 6
                                                       16.          Defendant HARLAN W. BLACKBURN was negligent in the

                                               following particulars, among others. to-wit:

                                                               a.       Fa ilure to keep his vehicle under control ;

                                                               b.       Failure to give full time and attention;

                                                               c.       Failure to keep a proper lookout;

                                                               d.       Unreasonable operation of a vehicle under conditions
                                                                        existing:

                                                               e.       .Failure to reduce speed to avoid collision;

                                                               f.       Failure to obey road directional signage;

                                                               g.       Failure to obey traffic control devices:

                                                               h.       Negligent driving; and

                                                               1.       Reckless driving.

                                                       l 7.         Defendant ALASKA RENT-A-CAR, 1NC. was negligent in the

                                               following particulars, among others, to-wil:

                                                               a.       Fa ilure to properly screen lessees of its motor vehicles;;

                                                               b.       Failure to ensure lessees of its vehicles were familiar with
                                                                        th e roadway laws of lhe Municipality of Anchorage :

                                                               c.       Fa ilure to ensure th e sa fety of others on th e road:
       CROWSON
                                                               d.       Failure to sc ree n its lessees for prior motor vehicle
      L AW GRO UP
                                                                        violations ;
          63 7 ASIKl:H
     A NCIIO!l ,\ta' . AIA Sf;A
               995 01                                          e.       Negligent leasing of its vehicles; and
         907-677-9393

1981 E. l',11 ~ll·R· \V,1s111 ,1 I lll'Y.
                                                               h.       Reckless leasing of its vehicles.
         S t ill/ 11220


               9965-l

                                               Robinson-Sweat v. Blackhur11. et al
                                               Case No. 3AN- I9-           Cl
                                               Complaint
                                               Page4o f 5




                                            Case 3:19-cv-00275-JWS Document 1-1 Filed 10/18/19 Page 4 of 6
                                                        18.     That the collision hereinabove stated was solely due to the

                                                negligence of the Defendants HARLAN W. BLACKBURN and ALASKA

                                                RENT-A-CAR, INC .. without any comparative negligence whatsoever by the

                                                Plaintiff ANGELA D. ROBINSON-SWEAT.

                                                        19.     As a direct and proximate result of the collision described above_

                                                Plaintiff ANGELA D. ROBINSON-SW EAT was caused to sustain severe and

                                                permanent injury; caused to incur medical and veterinary bills and expenses; and

                                                was caused to endure pain and suffering. Furthermore, Plaintiff ANGELA D.

                                                ROBINSON-SWEAT was precluded from enjoying her usual avocations.

                                                        20.     The injuries. grievances and damages as hereinabove set forth.

                                               were caused by the carelessness. negligence. and recklessness of the Defendants

                                                HARLAN W. BLACKB UR                    and ALASKA RENT-A-CAR. INC. as stated

                                                herein. without any carelessness. negligence or recklessness on the part of the

                                                Plaintiff ANGELA D. ROBINSON-SWEAT contributing thereto .

                                                        21.     Defendants' HARLAN W. BLACKBURN and ALASKA RENT-

                                                A-CAR. lNC.'S conduct in operating a vehicle in the manner described above

                                                was not only a failure to use ordinary care but was such an extreme departure
      CROWSON
    L AW GROUP                                  from the standard of ordinary care as to constitute gross negligence for which
         637 A Srn 1,F1
   ANCl lt)Rr\GE . A 1.,, SKA
              99 501                            punitive damages are warranted.
      907 -6 77-9393


19 IE.   P 1i \lf.K- \V." 11 1.,, H \\'Y.
          SUITE    #~2 0
     \V,\ SII.L.-1. ALA S~.'\
             99654
                                                Robinso11-S1veal v. B!ackhurn. el al
                                                CaseNo.3AN-19-               Cl
                                                Complaint
                                                Page 5 of 5




                                            Case 3:19-cv-00275-JWS Document 1-1 Filed 10/18/19 Page 5 of 6
                                              WHEREFORE, Plaintiff ANGELA D. ROBINSON-SWEAT prays

                                     judgment against the Defendants HARLAN W. BLACKBURN and ALASKA

                                      RENT-A-CAR, INC. as follows:

                                              I.      For general damages including. but nol limited to. pain and
                                                      suffering and mental anguish both in the past and in the future.

                                              2.          For all medical and incidental expenses according to proof.

                                              3.      Fo r all lost wages past and future according to proof

                                              4.          For costs of suit herein incurred.

                                              5.      For punitive damages.

                                              6.      That this case be tri ed by jury.

                                              7.      For any and all other all damages and relief to which Plaintiff
                                                      ANGELA D. ROBINSON-SWEAT is entitled under the laws of
                                                      the State of Alaska .
                                                                                          fh
                                              Re pectfully submitted on this the       _5__ day of September 2019 .
                                                                                       CROWSON LAW GROUP
                                                                                       Allorney for Plaintiff



                                                                                       By: _ V_ __              _
                                                                                             Mark D. Rayburn
                                                                                             ABA # l 609067
                                                                                             mark@crowson law.com
       CRO WSON
     L AW     Grzo r
        637 A Si'KEE I

            9950 1

       907-677-9393

198 1 E. P>l'llK-W1s111 I II WY.
          Su1n 11'2'20

            CJ965-l
                                      Rohinson-.<;\veat   11•   8/ackhurn.   el   al
                                      Case No . 3/\ -19-                 CI
                                      Complaint
                                      Page6o f 5




,-                                 Case 3:19-cv-00275-JWS Document 1-1 Filed 10/18/19 Page 6 of 6
